Citation Nr: 1542002	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  05-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Decision Review Officer in August 2005.  

In November 2007, the Board denied service connection for a low back disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, the Court vacated the Board's November 2007 decision pursuant to a Joint Motion for Remand (JMR) by the parties from that same month, and remanded the case to the Board for readjudication.

In January 2010 the Board remanded the claim to the RO for additional development.  In March 2012, the Board again denied entitlement to service connection for a low back disability.  The Veteran appealed this decision to the Court, and in a September 2013 Memorandum Decision, the Court vacated the Board's March 2012 decision.

The Board denied the claim again in March 2014, and the Veteran again appealed to the Court.  In a January 2015 Order, pursuant to a JMR by the parties from that same month, the Court vacated the March 2014 decision and remanded the matter for further adjudication.

In March 2015, the Board remanded the matter to the agency of original jurisdiction for development and readjudication consistent with the JMR.  The requested development has been completed, and the matter is back before the Board for appellate review.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2015, the Veteran's representative submitted additional evidence, which was subsequent to the most recent supplemental statement of the case (SSOC) issued in April 2015.  In light of the decision below, the case need not be remanded for another SSOC.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a low back disability-best characterized as degenerative joint and disc disease of the lumbar spine-is attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for a degenerative joint and disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Imaging studies reflect that the Veteran has degenerative joint disease and degenerative disc disease of the lumbar spine.  He contends that these disabilities had their onset during service, and that he has continued to experience symptoms since that time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be sufficient evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show that in August 1975 he complained of right-side pain in his mid-back that was made worse by deep breathing.  He was diagnosed with a muscle spasm.  In September 1975, the Veteran indicated on a medical history form that he suffered recurrent back pain.  However, his spine and musculoskeletal system were found to be normal during the September 1975 discharge examination. 

Post-service medical evidence includes a February 1977 report from LBJ Tropical Medical Center that indicated the Veteran fell from a step and landed on his lower spine, for which he was diagnosed with a lumbar contusion.  In February 1980, the Veteran complained of back pain for one month duration that started after loading cement.  In May 1989, the Veteran complained of low back pain for a week after playing golf.  In 1991, the Veteran was diagnosed with a back strain after a motor vehicle accident.

In a July 2005 VA examination, the examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbar spine but was unable conclude whether the current symptoms were related to the Veteran's service.  A VA examiner in April 2010 opined that it is less likely as not that the Veteran's current back disability was caused by or is a result of the back injury from service.  The examiner could not establish a plausible relationship to the Veteran's lumbar degenerative arthritis and his back pain which occurred in-service.  The Court and the parties have found that these prior examinations were not adequate; therefore, they are of no probative value and will not be further discussed.

An April 2015 VA examination found no link between the degenerative changes in the Veteran's lumbar spine and his military service.  The examiner indicated that degenerative arthritis occurs with aging, but the Veteran's aging during service was minimal and service treatment records showed no diagnosis of a degenerative disability of the spine.  Although a muscle spasm was noted in service, the examiner pointed out that a muscle spasm is not the same as degenerative arthritis of the spine, and does not progress to such.

A July 2015 statement from a private chiropractor, Dr. A.R., also addresses the nature and etiology of the Veteran's back pain.  Dr. R. had reviewed a copy of the record.  In her opinion, the Veteran's August 1975 muscle strain was an overuse injury, resulting from the rigors of military training.  The Veteran had advised her during a diagnostic interview that he would often take on additional heavy loads in support of less able soldiers.  Dr. R. pointed out that there was no history of back problems prior to the Veteran's entry into service, and cited to medical literature supporting a conclusion that once the spine is broken down as a result of overuse, it is much more susceptible to further injury in the future.  Thus, the four post-service intervening injuries to the Veteran's spine represented the inevitable progression of an overuse injury.  Therefore, in Dr. R.'s view, the Veteran's current lumbar spine disability is related to the Veteran's service.   

The April 2015 VA examination is at odds with the July 2015 report.  The VA examiner is a medical doctor and competent to render an opinion in this matter.  Although a chiropractor does not have the medical training of a physician, Dr. R. is still competent to render an opinion on the matter of the nature and etiology of a low back disability, given her chiropractic training.  Dr. R.'s opinion is also based upon a thorough review of the record, and is supported by citations to medical literature.  Both opinions are persuasive as they were supported by a thorough explanation.  As a result, the Board finds that both opinions are equally probative on the question of the etiology of the Veteran's low back disability.  

As a result, the probative evidence of record is in equipoise; under such circumstances, reasonable doubt is to be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for Veteran's benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance").  Accordingly, service connection for a low back disability-best characterized as degenerative joint and disc disease of the lumbar spine-is warranted.


ORDER

Service connection for degenerative joint and disc disease of the lumbar spine is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


